Case: 19-12104    Date Filed: 09/14/2020   Page: 1 of 12



                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12104
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-24285-KMW


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

VILBRUN SIMON,
SAINTANISE AGENORD,
SIMON ACCOUNTING & TAX SERVICES, LLC,

                                                         Defendants-Appellants.



                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 14, 2020)

Before WILSON, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 19-12104       Date Filed: 09/14/2020       Page: 2 of 12



       Vilbrun Simon and Saintanise Agenord appeal the district court’s entry of a

permanent injunction prohibiting them from preparing federal tax returns. We

affirm.1

           FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In November 2017, the United States filed a complaint against Vilbrun Simon,

Saintanise Agenord, Wilcienne Pierre, and Simon Accounting & Tax Services LLC.

The complaint sought a permanent injunction under 26 U.S.C. sections 7402(a),

7407, and 7408 prohibiting the four defendants from getting paid to prepare tax

returns.

       The parties stipulated to the following facts before trial: (1) Simon was a paid

tax preparer who had prepared returns since 2009; (2) in 2012 and 2013, he worked

as a tax preparer at Ebenezer Tax Service, Inc., which, in 2015, was prohibited from

engaging in tax preparation services; (3) in 2012, Simon and his wife, Agenord,

formed Simon Accounting as a tax preparation business; (4) Agenord also owned

and operated, as a sole proprietor, a tax preparation service called Village Tax and

Multiservices; (5) Simon and Agenord prepared and filed tax returns while working

for Simon Accounting and Village Tax; (6) to file returns, Simon and Agenord had



       1
         Simon Accounting & Tax Services, LLC appealed the injunction as well but withdrew
the appeal in its initial brief. We construe that withdrawal as a motion to dismiss its appeal.
Because the government does not object in its brief, the motion is unopposed, and we grant it. See
Fed. R. App. P. 42(b); Luxottica Grp., S.P.A. v. Airport Mini Mall, LLC, 932 F.3d 1303, 1310 n.1
(11th Cir. 2019) (granting motion to dismiss appeal when cross-appellant abandoned it).
                                                2
               Case: 19-12104     Date Filed: 09/14/2020     Page: 3 of 12



their own preparer tax identification numbers issued by the Internal Revenue Service

that they reported on the tax returns they prepared; (7) the couple routinely prepared

returns for customers using each others’ preparer tax identification numbers; and

(8) the defendants frequently provided customers with incomplete copies of the

returns they prepared for those customers.

      Pierre agreed to the injunction, while Simon, Agenord, and Simon Accounting

went to trial. After a three-day bench trial, the district court made oral findings of

fact. The court found that the defendants prepared fraudulent tax returns, hid their

fees from their clients, and “otherwise violated tax laws on hundred[s] and likely

thousands of returns.” Specifically, the defendants: (1) falsely claimed education

credits, student loan interest deductions, Schedule A deductions (charitable

contributions and unreimbursed employee expenses), and fuel tax credits; and

(2) failed to disclose their fees, review the returns with their clients, provide accurate

and complete copies of the returns to their clients, and use their own pin numbers

when filing returns. The court noted that, of the 4,200 tax returns the defendants

(including Pierre) filed for tax years 2012 through 2017, ninety-nine percent of those

returns claimed a refund, causing “a probable loss to the U.S. Government in the

millions in tax revenue.”

      The district court, “find[ing] the statutory elements for injunctive relief under

[sections] 7407 and 7408 [were] satisfied,” entered a permanent injunction against


                                            3
                Case: 19-12104        Date Filed: 09/14/2020       Page: 4 of 12



the defendants, prohibiting them from preparing tax returns.2 Specifically, the

district court enjoined the defendants and Village Tax from: acting as federal tax

return preparers or assisting in the preparation of tax returns; participating in a

business that prepares tax returns; transferring information about filing tax returns;

engaging in conduct subject to penalty under the Internal Revenue Code; and

engaging in conduct that substantially interferes with the proper administration and

enforcement of the internal revenue laws. The defendants appeal the injunction.

                                STANDARD OF REVIEW

       We review a district court’s decision to grant a permanent injunction for an

abuse of discretion. S.E.C. v. ETS Payphones, Inc., 408 F.3d 727, 731 (11th Cir.

2005). “Determinations of law are reviewed de novo, while the findings of fact that

support an injunction are reviewed for clear error.” Id. A district court abuses its

discretion if it applies an incorrect legal standard, applies the law in an unreasonable

or incorrect manner, follows improper procedures in making the determination, or

makes findings of fact that are clearly erroneous. Klay v. United Healthgroup, Inc.,

376 F.3d 1092, 1096 (11th Cir. 2004).




       2
          Because the district court found that injunctive relief was “appropriate under [sections]
7407 and 7408,” it declined to “address the [g]overnment’s request [for injunctive relief] under
[section] 7402.”
                                                4
                 Case: 19-12104         Date Filed: 09/14/2020          Page: 5 of 12



                                           DISCUSSION

        Simon and Agenord contend that the district court abused its discretion by

permanently enjoining them from preparing tax returns under sections 7407 and

7408. Agenord argues that the evidence was insufficient because the district court

erroneously attributed Simon’s actions to her. Simon argues that the district court

should have fashioned a narrower injunction against him. We disagree. 3 But before

we address the defendants’ arguments, we first describe how the section 7407 and

section 7408 injunction process works.

                                            Section 7407

        “[Section] 7407, is part of a general scheme regulating the activities of

‘income tax return preparers’ and it allows injunctions to be issued for various

offenses by ‘tax preparers.’” United States v. Ernst & Whinney, 735 F.2d 1296,

1302 (11th Cir. 1984). Section 7407(b) provides:

        In any action under subsection (a), if the court finds—

        3
          The defendants also argue that the district court erred in entering an injunction against
Village Tax because it was not named as a defendant. The defendants did not raise this argument
below, so they have waived our review of the issue. See In re Lett, 632 F.3d 1216, 1226 (11th Cir.
2011) (“Ordinarily an appellate court does not give consideration to issues not raised below.”
(quoting Hormel v. Helvering, 312 U.S. 552, 556 (1941))). In any event, this argument fails on
the merits. Agenord owned and operated Village Tax as a sole proprietorship. A sole
proprietorship is “[a] business in which one person owns all the assets, owes all the liabilities, and
operates in his or her personal capacity.” Sole proprietorship, Black’s Law Dictionary (11th ed.
2019). In a Florida sole proprietorship, “there is no entity apart from the individual.” Boyd-Scarp
Enters., Inc. v. Saunders, 453 So. 2d 161, 163 (Fla. 1st DCA 1984); see also Fla. Stat. § 440.02(25)
(In Florida, a “‘[s]ole proprietor’ means a natural person who owns a form of business in which
that person owns all the assets of the business and is solely liable for all the debts of the business.”).
An injunction against Village Tax, then, is the same thing as an injunction against Agenord herself.
And, as we explain below, the evidence established that an injunction against Agenord was proper.
                                                    5
              Case: 19-12104    Date Filed: 09/14/2020    Page: 6 of 12




            (1) that an income tax return preparer has—

                   (A) engaged in any conduct subject to penalty under
                   section 6694 or 6695, or subject to any criminal penalty
                   provided by this title, [or]

                   ....

                   (D) engaged in any other fraudulent or deceptive conduct
                   which substantially interferes with the proper
                   administration of the Internal Revenue laws, and

            (2) that injunctive relief is appropriate to prevent the recurrence
            of such conduct,

      the court may enjoin such person from further engaging in such
      conduct. If the court finds that an income tax return preparer has
      continually or repeatedly engaged in any conduct described in
      subparagraphs (A) through (D) of this subsection and that an injunction
      prohibiting such conduct would not be sufficient to prevent such
      person’s interference with the proper administration of this title, the
      court may enjoin such person from acting as an income tax return
      preparer.

26 U.S.C. § 7407(b). Therefore, three things have to be proven before issuing an

injunction under section 7407: “first, the defendant must be a tax preparer; second,

the conduct complained of must fall within one of the four areas of proscribed

conduct, [section] 7407(b)(1); and third, the court must find that an injunction is

‘appropriate to prevent the recurrence’ of the proscribed conduct, [section]

7407(b)(2).” Ernst & Whinney, 735 F.2d at 1303. If the court finds that the

defendant has continually or repeatedly engaged in unlawful conduct and that a

narrow injunction against that conduct will not be enough to stop the defendant from
                                         6
              Case: 19-12104     Date Filed: 09/14/2020    Page: 7 of 12



further interfering with the proper administration of the Internal Revenue Code, then

the court may enjoin the defendant from preparing all federal income tax returns.

      The district court found that a permanent injunction against the defendants

from further tax preparation was warranted under section 7407. First, the district

court found that the defendants were “tax return preparer[s].” As “tax return

preparer[s],” the defendants prepared tax returns for compensation, owned and

operated tax preparation businesses, and hired and trained employees. See U.S.C.

§ 7701(a)(36).    Second, the district court determined that the defendants:

(1) prepared tax returns containing incorrect credits and deductions, in violation of

26 U.S.C. section 6694(a) and (b); (2) failed to give their customers complete copies

of tax returns, in violation of 26 U.S.C. sections 6107(a) and 6695(a), (c); (3) failed

to identify themselves by their pin numbers, in violation of 26 U.S.C. sections

6109(a)(4) and 6695(c); and (4) concealed their fees from their customers. See

U.S.C. § 7407(b)(1)(A) and (D). Third, the district court found that, based on the

totality of circumstances, injunctive relief was necessary to prevent the recurrence

of such conduct. And fourth, the defendants “repeatedly and continually” engaged

in prohibited conduct listed in section 7407(b)(1) over the course of six years. Based

on the “history of the defendants’ actions” and their “longstanding[,] repeated[,] and

flagrant disregard for the law,” a narrower injunction would not work, the district

court concluded, because the defendants would continue to violate the tax laws.


                                          7
               Case: 19-12104      Date Filed: 09/14/2020    Page: 8 of 12



                                      Section 7408

      Under section 7408, if the court finds:

            (1) that the person has engaged in any specified conduct, and

            (2) that injunctive relief is appropriate to prevent recurrence of such
                conduct,

      the court may enjoin such person from engaging in such conduct or in
      any other activity subject to penalty under this title.

26 U.S.C. § 7408(b). Section 7408’s “scope of prohibitable conduct is broad, and

should be construed towards achieving [its] purpose . . . to penalize promoters of

abusive tax shelters and other abusive tax avoidance schemes.” United States v.

Stover, 650 F.3d 1099, 1112 (8th Cir. 2011) (internal quotation marks and citations

omitted).

      As relevant here, “specified conduct” is “any action, or failure to take action,”

which is subject to penalty under section 6701. 26 U.S.C. § 7408(c)(1). Section

6701(a) imposes a penalty on any person who knowingly aids and abets others in

underreporting their tax liability.     26 U.S.C. § 6701(a).       The penalty applies

regardless of whether the person committed the act himself, “order[ed] (or otherwise

caus[ed]) a subordinate to do [the] act,” or “kn[ew] of, and [did] not attempt[] to

prevent, participation by a subordinate in [the] act.” See id. § 6701(a) and (c).

      The district court found that the defendants “clearly” violated section 6701

through their actions and the actions of their employees:


                                            8
                 Case: 19-12104         Date Filed: 09/14/2020        Page: 9 of 12



       [T]he defendants aided, assisted[,] and prepared returns that created
       erroneous deductions, false education expenses, fuel excise tax credits,
       among others. These actions were intended to and did illegally boost
       customer refunds from which the defendants profited. Because these
       false claims reduced customer’s tax liability they related to a material
       matter. . . . [A]s both defendants testified to, they knew the actions
       would understate their customers’ liabilities, that it would inflate their
       refunds and would lead to higher fees for them because of the sheer
       volume. The testimony of the witnesses, including all the customers
       who testified demonstrated—even the defendants’ own testimony
       demonstrated––the defendants knew precisely what they were doing.

And based on the recurrent nature of the defendants’ violations of section 6701, the

district court determined that a permanent injunction barring the defendants “from

all activities related to tax preparation for others” was warranted under section 7408.

                        Agenord Repeatedly Violated the Tax Code

       Against this background, we reject Agenord’s argument that the district court

wrongfully attributed Simon’s actions to her. 4 There is substantial evidence in the

record that Agenord, by herself, falsely claimed credits and deductions. Agenord

admitted that in 2012 and 2013 she underreported “a number of tax returns” by



       4
          Agenord also argues, for the first time in her reply brief, that the district court erred by
not considering the four traditional equitable factors when it entered its injunction. Because she
did not raise that argument before the district court and did not raise it in her initial brief, we will
not consider it. See Leedford v. Peeples, 657 F.3d 1222, 1258 (11th Cir. 2011) (Generally, “we
do not consider arguments raised for the first time on appeal.”); Big Top Koolers, Inc. v. Circus-
Man Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008) (“We decline to address an argument
advanced by an appellant for the first time in a reply brief.”). Even if we did, “[b]ecause section
7408 expressly authorizes the issuance of an injunction, the traditional requirements for equitable
relief need not be satisfied.” United States v. Gleason, 432 F.3d 678, 682 (6th Cir. 2005); see also
Ernst & Whinney, 735 F.2d at 1301–03 (stating that, while the “traditional factors” of equitable
relief apply to section 7402(a), an injunction under section 7407 is governed by its statutory
requirements).
                                                   9
              Case: 19-12104      Date Filed: 09/14/2020    Page: 10 of 12



wrongfully claiming fuel tax and education credits. Simon testified that in those

same years Agenord prepared his personal returns which falsely listed items of

deduction.    An IRS agent testified that Agenord, while working for Simon

Accounting, prepared and filed “[a] large amount of false . . . tax returns that required

adjustments.” A client of Simon Accounting, Jean Alexis, testified that Agenord

completed his tax return for 2017 using a fictitious educational expense and student

loan interest deductions. While preparing Alexis’s return, Agenord never discussed

with Alexis whether he had attended school or had paid money to attend school for

the 2017 tax year. In fact, Alexis said he never had a student loan and paid for his

past schooling in cash. Alexis stated that any figure that represented a tax deduction

for an educational expense or student loan interest was false.               Further, the

defendants––including Agenord––stipulated that they falsely claimed fuel excise tax

credits on over one-hundred returns for customers in 2017. The evidence shows that

Agenord repeatedly underreported taxes.

     Simon Repeatedly Violated the Tax Code Warranting a Broad Injunction

      Similarly, Simon’s argument––that the district court should have issued him

a narrower injunction––lacks merit. Under section 7408(b)(2), before a court may

enjoin a defendant from engaging in “[certain prohibited] conduct or in any other

activity,” it must first find “that injunctive relief is appropriate to prevent recurrence

of such conduct.” 26 U.S.C. § 7408(b)(2). Courts have taken a totality-of-the-


                                           10
             Case: 19-12104     Date Filed: 09/14/2020    Page: 11 of 12



circumstances approach in making this determination. Stover, 650 F.3d at 1112.

The following factors are relevant to this inquiry: (1) the gravity of the harm caused

by the offense; (2) the extent of the defendant’s participation; (3) the defendant’s

degree of scienter; (4) the isolated or recurrent nature of the infraction; (5) the

defendant’s recognition (or non-recognition) of his own culpability; and (6) the

likelihood that the defendant’s occupation would place him in a position where

future violations could be anticipated. See id.; Gleason, 432 F.3d at 683; United

States v. Estate Pres. Servs., 202 F.3d 1093, 1105 (9th Cir. 2000); United States v.

Kaun, 827 F.2d 1144, 1149–50 (7th Cir. 1987).

      Here, the evidence showed that: Simon caused the loss of millions in tax

revenue; as the return preparer and owner of Simon Accounting, he was responsible

for filing false returns; he willfully claimed credits and deductions that he knew were

false; he filed false returns for more than six years (2012-2019); and he has continued

to deny culpability and, even at trial, was shifting the blame to his clients. We agree

with the district court that the fact that Simon filed false returns for more than six

years, even after being told that the deductions were unsupported, made it more

likely than not that Simon would repeat his conduct if he was allowed to prepare

returns. See United States v. Hartshorn, 751 F.3d 1194, 1198 (10th Cir. 2014) (“For

injunctive relief to be warranted under [section] 7408, the government was required

to prove by a preponderance of the evidence that . . . an injunction was necessary to


                                          11
              Case: 19-12104     Date Filed: 09/14/2020      Page: 12 of 12



prevent recurrence of [unlawful] conduct.”). In light of the “broad” scope of

prohibitable conduct under section 7408, Stover, 650 F.3d at 1112, the district court

acted within its discretion to permanently enjoin Simon from preparing federal

income tax returns. See 26 U.S.C. § 7408(b) (Once a court finds that a person has

engaged in unlawful conduct and injunctive relief is necessary to prevent recurrence

of such conduct, it “may enjoin [that] person from engaging in such conduct or in

any other activity subject to penalty under this title.”).

      AFFIRMED IN PART AND DISMISSED IN PART.




                                           12